Citation Nr: 0844604	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  08-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in October 2008, with the 
veteran sitting at the Cleveland RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
A transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration.  
While he indicated at his October 2008 hearing that he was 
awarded these benefits due to arthritis in his hands, neck 
and knees, as well as for emphysema, he also reported that he 
that he had to stop worker due to his anger management 
problem and difficulty working with people in general.  As 
the determinations of the Social Security Administration 
(SSA) denying benefits and the medical records used in 
reaching those determinations are not of record and are 
potentially supportive of the veteran's claim, they should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The most recent VA outpatient treatment records showing 
treatment for PTSD are dated in June 2008.  During his 
October 2008 hearing, the veteran reported receiving recent 
VA treatment for his PTSD.  On remand, the RO or AMC should 
ensure that all relevant VA treatment records are associated 
with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain any 
pertinent VA treatment records for the 
period since July 2008.

2.  The RO or the AMC should also obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
decisions were based.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent evidence 
and in light of all applicable legal 
criteria. If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




